Citation Nr: 9918566	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to February 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the veteran failed to appear for a Video 
Conference hearing that was scheduled in May 1999.  

The Board also points out that when the veteran initially 
filed a compensation and pension claim in February 1996 he 
sought service connection for pain in the shoulders.  While 
the RO certified this appeal for service connection for left 
shoulder pain, it did not develop or adjudicate the issue of 
service connection for right shoulder disorder.  Therefore, 
the claim for service connection for right shoulder disorder 
is referred to the RO for appropriate action.  

FINDING OF FACT

The claim for service connection for a left shoulder 
disability is not plausible.  


CONCLUSION OF LAW

The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In that connection, the Board notes in a Statement 
in Support of Claim, dated in January 1998, the veteran 
expressed displeasure with a VA examination dated in August 
1996 and requested another examination with regard to his 
claimed shoulder disorder.  It is noted that the veteran was 
granted service connection for several disabilities unrelated 
to this appeal based, in part, on the results of the August 
1996 examination.  As herein set forth the Board has 
concluded that the veteran's claim for service connection for 
a left shoulder disability is not well grounded.  Therefore, 
there is no further duty to assist the veteran in the 
development of his claim. 

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

The veteran claims, in essence, that he has a left shoulder 
disorder as result of service.  In that connection, service 
medical records reflect that the veteran was treated in May 
1984 for abrasions and lacerations of the left shoulder as a 
result of a bicycle accident.  The diagnosis was soft tissue 
trauma.  September 1990 entries reflect complaints of left 
shoulder pain.  The veteran denied having sustained any 
injuries.  The assessment included rotator cuff injury and 
increased pain with resistant left shoulder flexion and 
increased tenderness with palpation over bicep tenderness.  
When examined for separation from service in January 1996, 
the veteran related a history of painful or trick shoulder or 
elbow.  The examiner noted bilateral trick shoulder, not 
considered disabling.  

While the evidence demonstrates that the veteran had left 
shoulder complaints during service, there is no competent 
medical evidence that the veteran had chronic left shoulder 
disability during service and post service medical records do 
not reflect a current diagnosis of a left shoulder 
disability.  Although the veteran complained of shoulder pain 
when examined by VA in August 1996, the examiner entered a 
diagnosis of history of bike accident with residual left 
shoulder pain, now with no objective evidence of pain on 
motion and full range of motion.  In the absence of a current 
diagnosis of a left shoulder disability, the veteran's claim 
for service connection for left shoulder disability is not 
well grounded.  Brammer v. Derwinski, supra.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a left shoulder disability is denied.  

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

